DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0081587 (Ghazarian) in view of US Patent No. 8,957,771 (Arringdale et al.).

Regarding claims 1 and 11, Ghazarian discloses a method (and device) of deploying a portable monitoring device (breathalyzer apparatus securely attached to a person; [0016]; Fig. 2), the method comprising: 
inferring a rate of motion associated with the portable monitoring device (when the user bodily speed reaches a certain speed threshold; Abstract; [0016]); 
initiating, at the portable monitoring device when the rate of motion is above a predetermined threshold, an image capture request (when the user bodily speed reaches a certain speed threshold, a breath test and image capture is done; Abstract; [0016])
determining, responsive to the image capture request, a violation (if a given breath test reading found to be above certain threshold level and the image is verified to be the monitored user, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract); and 
reporting the violation to a remote station communicatively coupled to the portable monitoring device (if a given breath test reading found to be above certain threshold level, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract; [0016]).  

Ghazarian fails to expressly disclose that the signaling device is a display screen and also fails to explicitly disclose that the remote monitoring station is a server.

Arringdale discloses an apparatus, system, and method for implementing and monitoring breath alcohol testing programs, wherein a handheld unit also includes a display screen to provide a visual interface for a user…to show operating instructions, device status, and communications from a service provider (Col. 8, lines 30-40).  Arringdale also discloses that the unit it is communication with servers connected to the Internet (see Col. 20, lines 20-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian with these features of Arringdale such as including a display so that the instructions are easy for a user to read and comprehend, and also having the remote monitoring station being included with a server to access the Internet and store and retrieve data as needed. 

Regarding claims 2 and 12, Ghazarian further discloses receiving data encoding a digital image that includes a user of the portable monitoring device (the apparatus compares the captured image with the person to be monitored picture previously stored in the apparatus processor database; [0016]; thus Examiner considers that the apparatus received the digital (encoded) image prior to the comparing step).
 
Regarding claims 3 and 13, Ghazarian further discloses ascertaining, based at least partly on the digital image, a likely driving status of an assigned user of the portable monitoring device as a driver of the vehicle (the apparatus captures certain images of the vehicle interior to determine if the person to be monitored is indeed located in the driver seat of the moving vehicle [0005]).  

Regarding claims 4 and 14, Ghazarian further discloses determining the violation in accordance with the ascertaining (if a given breath test reading found to be above certain threshold level and the image is verified to be the monitored user, the apparatus will transmit a violation signal along with the user picture and positioning location information to a monitoring station; Abstract; [0016]).

Regarding claims 6 and 16, Ghazarian further discloses determining the violation upon not receiving an image capture responsive to the request (If a user fails to perform a breath test, the apparatus will transmit a violation signal to a monitoring station; Abstract; [0016]).  


Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0081587 (Ghazarian) as modified by US Patent No. 8,957,771 (Arringdale et al.) and further in view of US Patent Application Publication No. 2014/0335905 (Bhoot).

Regarding claims 5 and 15, Ghazarian further discloses wherein reporting the violation comprises identifying the assigned user of the portable monitoring device in conjunction with at least one of the rate of motion and a location (reporting violation signal along with user picture and positioning location information to a monitoring station; Abstract).

Ghazarian fails to expressly disclose reporting the violation with a timestamp.

Bhoot discloses a portable device for measuring blood alcohol level (title), wherein during the test, the camera stores a picture along with a time stamp and the stored picture can be sent electronically [0022].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian as combined with Arringdale such that the exact location and time of the violation can be reported and stored.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0081587 (Ghazarian) as modified by US Patent No. 8,957,771 (Arringdale et al.) and further in view of US Patent Application Publication No. 2005/0136947 (Llombart-Juan et al.).

Regarding claims 7 and 17, Ghazarian further discloses determining coordinate positions traversed by the portable monitoring device using data acquired from a global positioning system (said breathalyzer apparatus processor determines said apparatus location based on received GPS signals (claim 17)). Ghazarian discloses inferring the rate of motion as discussed above, but with an accelerometer.  Ghazarian does not expressly disclose wherein the inferring comprises calculating the rate of motion of the portable monitoring device based at least on an elapsed time duration associated with traversal between the at least two successive coordinate positions.  
In addition, Ghazarian fails to expressly disclose determining at least two successive coordinate positions.

However, Llombart-Juan et al. discloses a GPS system that utilizes two or more successive pieces of geographic position information of the GPS receiver in order to calculate speed and direction in addition to position ([0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian as combined with Arringdale and include this feature of Llombart-Juan to calculate speed, instead of using an accelerometer, for the obvious reason that the simple substitution would have been well known in the art and functional for the intended use.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian as combined with Arringdale and include this feature of Llombart-Juan to not only calculate position, but also speed and direction to help pinpoint current position and tracking information.

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0081587 (Ghazarian) in view of US Patent Application Publication No. 2015/0249906 (Thomas et al.).

Regarding claims 8 and 18, Ghazarian discloses a method (and server) of deploying a portable monitoring device, the method comprising: 
inferring a rate of motion associated with the portable monitoring device (apparatus attached to a person and when the user bodily speed reaches a certain speed threshold; Abstract; [0016]); 
detecting, responsive to the inferring, a location of the portable monitoring device (when the user bodily speed reaches a certain threshold, a breath test is performed and a location is determined to report test results and location information to a monitoring station; Abstract).

Ghazarian fails to expressly disclose determining one of a conformance and a non-conformance of the location relative to a preassigned range of locations; and
generating, based at least partly on the non-conformance, a violation.
Furthermore, Ghazarian fails to expressly disclose a server.

Thomas discloses methods and systems for encouraging behavior while occupying vehicles, wherein if an application (on a server) detects that a vehicle is driven outside of a predetermined area or deviating from a predetermined route, a violation is generated [0007]; [0020]; [0106].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghazarian with this feature of Thomas such that permissions can be set to specific locations and when the driver is outside of the permitted area or predetermined route, a violation is generated to alert others of the violation.

Regarding claims 9 and 19, Thomas further discloses the preassigned range of locations encompasses a vehicle driving route (if the application detects that a vehicle is driven outside of a predetermined area or deviating from a predetermined route, a violation is generated [0007];[0106]).

Regarding claims 10 and 20, Thomas further discloses wherein the non-conformance comprises exceeding a threshold spatial deviation from the vehicle driving route (via global positioning data received and based on a comparison of current coordinates to each of the coordinates associated with the rules of the rule set, the application may detect whether a vehicle is outside of a predetermined area or deviating from a predetermined route and generate a violation [0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683